140 S.E.2d 772 (1965)
264 N.C. 81
JUNIOR HALL, INC., t/a Seaton Hall
v.
CHARM FASHION CENTER, INC.
No. 293.
Supreme Court of North Carolina.
March 17, 1965.
*773 Harkey, Faggart, Coira & Fletcher, by Francis M. Fletcher, Jr., Charlotte, for plaintiff appellee.
Winfred R. Ervin, Charlotte, for defendant appellant.
PER CURIAM.
The plaintiff's evidence, oral and record, was sufficient to go to the jury and to support the verdict. The defendant's sole assignments of error discussed in the brief relate to the questions propounded by counsel to a defendant's witness designed to show bias. The witness testified that she was in defendant's store at the time a large shipment from Seaton Hall was delivered. "The workmanship was so poor I did not want any of it. * * * I told her (Mrs. Davis, President of the defendant) I would not hang it in my store even as seconds or thirds * * *. In my opinion the merchandise I saw was not marketable."
On cross-examination, she testified she had known Mrs. Davis "quite a few years. Both of us were raised up near Boone." On cross-examination, the witness testified, over objection, that she had appeared as a witness at the request of Mrs. Davis in another suit involving the return of merchandise from another shipper. The court instructed the jury: "This is admitted * * * for the purpose of showing bias * * * if in fact it does tend to do so * * * a matter for the jury to determine."
The testimony of the witness, in view of her relationship to the president of the defendant, was such as to be admissible on the question of bias. The court limited the testimony to that purpose. In the trial, we find
No error.